Name: Commission Regulation (EEC) No 736/89 of 16 March 1989 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy
 Date Published: nan

 Avis juridique important|31989R0736Commission Regulation (EEC) No 736/89 of 16 March 1989 concerning the classification of certain goods in the combined nomenclature Official Journal L 080 , 23/03/1989 P. 0021 - 0023 Finnish special edition: Chapter 2 Volume 7 P. 0024 Swedish special edition: Chapter 2 Volume 7 P. 0024 *****COMMISSION REGULATION (EEC) No 736/89 of 16 March 1989 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Regulation (EEC) No 20/89 (2), and in particular Article 9 thereof, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to this Regulation must be classified within the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the nomenclature committee has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature within the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1989. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 4, 6. 1. 1989, p. 19. ANNEX 1.2.3 // // // // Description of the goods // Classification CN code // Reasons // // // // (1) // (2) // (3) // // // // // // // 1. Lightweight, loose-fitting, knitted garment (100 % cotton) having on average 10 or more stitches per linear centimetre in one direction, intended to cover the upper part of the body, reaching down to below the waist, with a collarless rounded neckline partially opening at the front with a button fastening left over right. It has loose-fitting short sleeves which are hemmed at the sleeve-ends. The base of the garment, which is hemmed, has side slits of approximately 6 centimetres at each side. There is a band of knitted fabric at the neckline. There is also a semi-circular insert at the back extending down from the neckline. (See photograph No 395 (*)) // 6105 10 00 // Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, legal note 4 to Chapter 61 and by the texts of CN codes 6105 and 6105 10 00 // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // 2. Loose-fitting, knitted or crocheted garment (100 % cotton) having on average 10 or more stitches per linear centimetre in one direction, intended to cover the upper part of the body, reaching down to below the waist. It has a collarless rounded neckline partially opening at the front with a button fastening right over left and has long sleeves. It is also hemmed at the neckline, sleeve-ends and at the base of the garment. (See photograph No 394 (*)) // 6106 10 00 // Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, legal note 4 to Chapter 61 and by the texts of CN codes 6106 and 6106 10 00. See also the explanatory note to CN code 6106 concerning shirts and shirt blouses // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // Description of the goods // Classification CN code // Reasons // // // // (1) // (2) // (3) // // // // // 3. Lightweight, loose-fitting, knitted garment (100 % cotton) of fancy design having on average 10 or more stitches per linear centimetre in one direction, intended to cover the upper part of the body, reaching down to below the waist, with a collarless loose-fitting neckline partially opening at the front with a button fastening right over left. The garment is sleeveless and has knitted fabric sewn on at the neckline and armholes. The base of the garment is hemmed. (See photographe No 396 (*)) // 6106 10 00 // Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, legal note 4 to Chapter 61 and by the texts of CN codes 6106 and 6106 10 00. See also the explanatory note to CN code 6106 concerning shirts and shirt blouses // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // // (*) The photographs are merely of an illustrative nature.